Title: To John Adams from C. W. F. Dumas, 12 May 1781
From: Dumas, Charles William Frederic
To: Adams, John



Monsieur
Lahaie 12e. May 1781

Vous aurez reçu par Mrs. De Neufville un paquet contenant 25 Exemplaires du Meme. dans les trois Langues. Aujourd’hui je vous envoie un autre paquet sous couvert de Mr. Van Arp, contenant une 15ne. de chacun. J’en ai encore 60 que j’ai mis à part pour vous, et que je vous enverrai quand je saurai si vous les voulez avoir tous à Amsterdam, ou si vous aimez mieux les trouver ici ou à Leide. Moimême j’en ai distribué, et envoyé çà et là 140 ou 150; le reste, c’est le Libraire qui en a fait des Envois dans les principales villes. Nous verrons à présent la sensation que cela fera. Pour éviter toute affectation, je me suis tenu chez moi aujourd’hui, et je ne parlerai pas le premier du Mémoire, quand je verrai compagnie. Le Libraire m’a montré une Lettre où on lui apprend que le Hollandois, et peut-être aussi le François, ont été réimprimé à Amsterdam.
Il est arrivé des Lettres de Petersbourg, très-favorables pour la rep., et très-défavorables aux Anglois et aux Anglomanes; et c’est justement pour cela, m’a-t-on dit, qu’on ne veut pas que le public en sache le contenu.
Je serois bien aise de savoir quand vous quitterez Amsterdam, Monsieur, pour revenir faire un voyage à Leide ou à Lahaie; non qu’il y ait quelque chose à présent qui demande votre présence, mais parce que je me propose de faire aussi un petit tour à Amsterdam, dans quelque temps d’ici; et je ne voudrois pas y aller quand vous n’y seriez pas.
Je suis avec un grand respect, Monsieur Votre três-humble & très obéissant serviteur

Dumas

